                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                    UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         J.L., et al.,                                      Case No. 18-cv-04914-NC
                                  11
                                                         Plaintiffs,                        ORDER GRANTING
Northern District of California




                                  12                                                        DEFENDANTS’ MOTION
 United States District Court




                                                  v.                                        FOR RECONSIDERATION
                                  13
                                         KENNETH T. CUCCINELLI, Director, U.S.              Re: Dkt. No. 267
                                  14     Citizenship and Immigration Services, CHAD
                                         F. WOLF, Acting Secretary, U.S. Department
                                  15     of Homeland Security, ROBERT M.
                                         COWAN, Director, National Benefits Center,
                                  16     UNITED STATES DEPARTMENT OF
                                         HOMELAND SECURITY, and UNITED
                                  17     STATES CITIZENSHIP AND
                                         IMMIGRATION SERVICES
                                  18
                                                         Defendants.
                                  19
                                  20
                                               Before the Court is Defendants’ motion for reconsideration of the Court’s order
                                  21
                                       holding Defendants in civil contempt. See Dkt. No. 252. In their motion, Defendants
                                  22
                                       argue that, in light of changed circumstances, the per diem sanction imposed by the
                                  23
                                       Court’s February 14, 2020, civil contempt order will be punitive if allowed to accrue and
                                  24
                                       should be reconsidered. Defendants also argue that the per diem sanction should be
                                  25
                                       payable to the Court and not Plaintiffs’ counsel. For the following reasons, the Court
                                  26
                                       GRANTS Defendants’ motion.
                                  27
                                  28
                                       I.    Background
                                  1
                                              On December 13, 2019, the parties filed a joint notice informing the Court that three
                                  2
                                       class members, N.P.G., E.A., and R.M.N., had been removed from the United States
                                  3
                                       without notice to Plaintiffs’ counsel in violation of the Court’s preliminary injunction. See
                                  4
                                       Dkt. No. 223. The Court issued an order to show cause why Defendants should not be
                                  5
                                       held in contempt for violation of a court order. See Dkt. No. 224. Following a hearing,
                                  6
                                       Defendants identified two more class members, E.S.L.D.A. and M.W.D.C., who had also
                                  7
                                       been removed without notice to Plaintiffs’ counsel. See Dkt. No. 238 at 2–3.
                                  8
                                              On February 14, 2020, the Court held Defendants in civil contempt, finding that
                                  9
                                       Defendants violated the preliminary injunction and ordering Defendants to return the
                                  10
                                       removed class members to the United States. See Dkt. No. 249. As part of the contempt
                                  11
                                       order, the Court sanctioned Defendants $500 per day for each removed class member
Northern District of California




                                  12
 United States District Court




                                       beginning February 29, 2020, made payable to Plaintiffs’ counsel. See id. at 8.
                                  13
                                              Since that order, Defendants have returned three of the removed class members:
                                  14
                                       N.P.G., E.S.L.D.A., and M.W.D.C. See Dkt. Nos. 256, 258, 261. M.W.D.C.’s return was
                                  15
                                       delayed to March 5, 2020, due to difficulty in contacting his attorney and obtaining a
                                  16
                                       passport. See Dkt. No. 238-3. E.A. apparently does not wish to return to the United
                                  17
                                       States. See Dkt. No. 267-1 ¶ 9. And R.M.N.’s return was delayed by injuries (see Dkt.
                                  18
                                       No. 256-2 ¶¶ 8–10) and is now unable to return because Guatemala has since restricted
                                  19
                                       travel as part of their response to the recent COVID-19 pandemic. See Dkt. No. 268.
                                  20
                                       II.   Legal Standard
                                  21
                                              Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
                                  22
                                       finality and conservation of judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop,
                                  23
                                       229 F.3d 877, 890 (9th Cir. 2000). “Indeed, a motion for reconsideration should not be
                                  24
                                       granted, absent highly unusual circumstances, unless the district court is presented with
                                  25
                                       newly discovered evidence, committed clear error, or if there is an intervening change in
                                  26
                                       the controlling law.” Id. Local Rule 7-9 limits reconsideration of an interlocutory order to
                                  27
                                       three grounds:
                                  28
                                                                                     2
                                  1           (1) a material difference in fact or law exists from that which was presented
                                  2           to the Court previously, and the party applying for reconsideration shows that
                                  3           it exercised reasonable diligence yet did not know such fact or law at the time
                                  4           of the order; (2) new material facts have emerged or relevant law has
                                  5           changed after the Court issued its order; or (3) the Court exhibited a
                                  6           “manifest failure” to consider material facts or dispositive legal arguments.
                                  7    N.D. Cal. L.R. 7-9(b)(3).
                                  8    III. Discussion
                                  9        A.    Whether the Per Diem Sanctions are Punitive
                                  10          Civil contempt . . . consists of a party’s disobedience to a specific and definite court

                                  11   order by failure to take all reasonable steps within the party’s power to comply.” Go-
                                       Video v. Motion Picture Ass’n of Am. (In re Dual-Deck Video Cassette Recorder Antitrust
Northern District of California




                                  12
 United States District Court




                                  13   Litig.), 10 F.3d 693, 695 (9th Cir. 1993). Sanctions for civil contempt are limited “to (1)

                                  14   compel or coerce obedience to a court order, and/or (2) compensate the contemnor’s

                                  15   adversary for injuries resulting from the contemnor’s noncompliance.”). Ahearn ex rel.

                                  16   N.L.R.B. v. Int’l Longshore & Warehouse Union, Locals 21 & 4, 721 F.3d 1122, 1131 (9th

                                  17   Cir. 2013); see also Int’l Union v. Bagwell, 512 U.S. 821, 827 (1994) (“[t]he paradigmatic

                                  18   coercive, civil contempt sanction . . . involves confining a contemnor indefinitely until he

                                  19   complies with an affirmative command . . . .”).

                                  20          Civil contempt sanctions “are only appropriate where the contemnor is able to purge

                                  21   the contempt by his own affirmative act and ‘carries the keys of his prison in his own

                                  22   pocket.’” United States v. Ayres, 166 F.3d 991, 996–97 (9th Cir. 1999) (citing Bagwell,

                                  23   512 U.S. at 828). Thus, “[a] contemnor’s ability to purge civil contempt . . . cannot be

                                  24   contingent upon the acquiescence of an opposing party because such an arrangement

                                  25   effectively renders the contempt punitive, rather than civil.” Id.

                                  26          As a general matter, Defendants argue that the coercive per diem sanctions are

                                  27   punitive because they were unnecessary to obtain compliance with the Court’s contempt

                                  28   order. The Court rejects that argument. Although Defendants indicated that they were
                                                                                     3
                                  1    already in the process of returning the removed class members before the Court held them
                                  2    in contempt, those class members were removed many months before the Court issued its
                                  3    order. Coercive sanctions were warranted to ensure Defendants’ compliance posthaste,
                                  4    especially in light of the continuing harm suffered by the class members.
                                  5           Defendants also argue that material differences in facts exist as to E.A., R.M.N.,
                                  6    and M.W.D.C. that warrant reconsideration of the Court’s per diem sanction. The Court
                                  7    discusses each in turn.
                                  8                1.   E.A.
                                  9           Defendants represent that E.A. does not wish to return to the United States. See
                                  10   Dkt. No. 267-1. According to Defendants, they have been unable to contact E.A. or his
                                  11   previous attorney. Id. ¶¶ 4–5, 9. They were, however, able to contact E.A.’s family friend
                                       on March 12, 2020, who stated that E.A.’s mother believed that E.A. did not wish to return
Northern District of California




                                  12
 United States District Court




                                  13   to the United States. Id. ¶¶ 6–8.
                                  14          Although the factual basis for reconsideration is shaky, Plaintiffs do not contest the
                                  15   veracity of Defendants’ representations. See Dkt. No. 269 at 4; see also Dkt. No. 262.
                                  16   Absent evidence to the contrary, the Court will accept Defendants’ representation that E.A.
                                  17   no longer wishes to return to the United States. Accordingly, no coercive sanctions are
                                  18   warranted as to E.A.
                                  19               2.   R.M.N.
                                  20          Defendants argue that reconsideration of coercive sanctions as to R.M.N. are
                                  21   warranted for two reasons. First, Defendants represent that they were poised to return
                                  22   R.M.N. to the United States on February 27, 2020, but could not do so because R.M.N.
                                  23   suffered from an injury rendering him unable to fly until the following week. See Dkt. No.
                                  24   256-2 ¶¶ 8, 10. Second, Defendants also contend that R.M.N.’s return is now impossible
                                  25   due to travel restrictions by the Guatemalan government in response to the COVID-19
                                  26   pandemic.
                                  27          The Court agrees with Defendants that these facts are material and warrant
                                  28   reconsideration. Because R.M.N.’s injury and the COVID-19 pandemic were factors
                                                                                     4
                                  1    outside of Defendants’ control, Defendants cannot purge the contempt while travel
                                  2    restrictions are in place. The Court will not terminate per diem sanctions as to R.M.N.,
                                  3    however, but will instead stay those sanctions until further Court order.
                                  4               3.   M.W.D.C.
                                  5           Defendants argue that the Court should not impose per diem sanctions as to
                                  6    M.W.D.C. for the period between March 1 to March 5, 2020—the date of M.W.D.C.’s
                                  7    return. According to Defendants, the delay was due to the fact that M.W.D.C.’s attorneys
                                  8    did not respond to their inquiries until a month after their initial contact. See Dkt. No. 238-
                                  9    3 ¶¶ 9, 12–13. And after M.W.D.C.’s attorneys finally contacted Defendants, it took a
                                  10   week to obtain M.W.D.C.’s passport for travel. Id. ¶¶ 15–18.
                                  11          Here, it appears that the delay in M.W.D.C.’s return is attributable to his attorneys’
                                       delay and the Guatemalan government’s travel requirements. Because it is inappropriate
Northern District of California




                                  12
 United States District Court




                                  13   to fine Defendants for another party’s delay and M.W.D.C. has since been returned to the
                                  14   United States, per diem sanctions are not warranted as to M.W.D.C. See Ayers, 166 F.3d
                                  15   at 996–97.
                                  16        B.    Whether the Per Diem Sanctions Must Be Payable to the Court
                                  17          Citing General Signal Corp. v. Donallco, Inc., 787 F.2d 1376, 1380 (9th Cir. 1986)
                                  18   and Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1482 (9th Cir. 1992),
                                  19   Defendants argue that coercive sanctions must be payable to the Court, not Plaintiffs’
                                  20   counsel. Plaintiffs cite numerous district court orders making coercive sanctions payable
                                  21   to the opposing party, but Defendants appear to be correct. See Richmark, 959 F.2d at
                                  22   1482 (“The district court therefore erred in making the contempt sanction payable to
                                  23   [Plaintiff].”); Gen. Signal, 787 F.2d at 1380 (“If the fine, or any portion of the fine, is
                                  24   coercive, it should be payable to the court, not [the other party].”).
                                  25          Accordingly, the Court GRANTS Defendants’ motion for reconsideration and
                                  26   modifies the contempt order to make the per diem sanction payable to the Court. See
                                  27   Richmark, 959 F.2d at 1482.
                                  28
                                                                                      5
                                  1    IV. Conclusion
                                  2           The Court GRANTS Defendants’ motion for reconsideration. Per diem sanctions
                                  3    are not warranted as to E.A. and M.W.D.C. Per diem sanctions as to R.M.N. are stayed
                                  4    until further Court order. Defendants must provide an update to the Court as to its efforts
                                  5    to return R.M.N. to the United States no more than two days after Guatemala lifts COVID-
                                  6    19-related travel restrictions. All per diem sanctions must be made payable to the Court.
                                  7           IT IS SO ORDERED.
                                  8
                                  9    Dated: March 27, 2020                     _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  10                                                   United States Magistrate Judge
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    6
